KNOLL, Judge.
For the reasons stated in the companion case of Thomas K. Bulliard, Jr. v. Ward Delahoussaye, 481 So.2d 747 (La.App. 3rd Cir.1985), in which a separate decision is being rendered by us this day, the judgment of the trial court is reversed and this case remanded to the trial court for the fixing of a delay in which Fred Edmond Bulliard, et al., may amend their petition to state a cause of action for the establishment of a right of passage. And it is further ordered that the City of St. Martin-ville and its council members, Leo Thomas, Zerben Champagne, Kliney Hollier, Murphy L. Simon, and Douglas Francois, Jr., are dismissed with prejudice.
Costs of this appeal are assessed to Rae Jones, Margot Delahoussaye and Ward De-lahoussaye. Costs of the trial court shall await final adjudication of the right of passage.
REVERSED AND REMANDED.